DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 7-13, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMOV et al. (US 20170330365) in view of Makinen et al. (EP 2942936).
Regarding claims 1, 15 and 20, ADAMOV discloses an apparatus, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: obtaining first video data of a first region using a first camera of a multi-camera device (Paragraphs: 0030, 0069 and fig.1, 109A: ADAMOV discusses how a processing system with a camera interface used to input or upload video recordings from one or more virtual reality camera systems 109A, 109B, and 109C); obtaining second video data of a second region using a second camera of the multi-camera device (Paragraph: 0030, fig.1, 109B 
ADAMOV discloses the invention set forth above but does not specifically mentioning “generating the first portion of the video output and the second portion of the video output”
Makinen however discloses generating first portion of the video output and the second portion of the video output (Paragraphs: 0005, 0072, 0074 and fig.3A: Makinen discusses how a system displaying at least part of camera information refers to displaying at least a portion of the camera information received from the first camera module such that only a portion of the camera information displayed; and how a portion of the second camera information is displayed).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of ADAMOV, and modify a system to generate the first portion of the video output and the second portion of the video output, as taught by Makinen, thus allowing to configure an electronics apparatus such that a user of the electronics apparatus capture video, images and like in an intuitive manner, as discussed by Makinen.  
Considering claim 7, ADAMOV discloses the apparatus as claimed in claim 5, wherein the at least one memory and the computer program code are configured such that the first, second and third audio mappings are such that the audio output provides a 360 degree audio 
Considering claims 8, 9 and 18, ADAMOV discloses the method as claimed in claims 1 and 15, wherein the first and second portions of the multi-camera output are presented side-by-side or with one data output on top of the other (Paragraphs: 0094: ADAMOV discusses how a left panoramic image generated for the left eye viewing and a right panoramic image generated for the right eye viewing).  
Considering claim 10, ADAMOV discloses the apparatus as claimed in claim 1, wherein the at least one memory and the computer program code are configured such that the obtaining audio data using the multi-camera device comprises using one or more spatial microphones or an array of microphones (Paragraph: 0047 and fig.1, 107, microphone array 107).   
Considering claims 11 and 19, Makinen discloses the apparatus as claimed in claims 1 and 15, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform obtaining a user indication of whether audio data associated with the first portion or the second portion of the multi-camera video output is to be boosted and/or attenuated (Paragraphs: 0005, 0072, 0074 and fig.3A). 
Considering claim 12, ADAMOV discloses the apparatus as claimed in claim 11, wherein the at least one memory and the computer program code are configured such that the user indication is performed by a user contacting the first or the second portion of the multi-camera video output respectively (Paragraphs: 0058, 0101 and fig.6B: ADAMOV discusses how a camera map include a left camera map or a right camera map with multiple cameras to generate 
Considering claim 13, ADAMOV discloses the apparatus as claimed in claim 1, wherein data obtained from the first camera is obtained from a front camera, or the data obtained from the second camera is obtained from a rear camera (Paragraph: 0126 and fig.1, camera 109A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                           11/23/2021